Citation Nr: 0202690	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  00-23 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for lumbar scoliosis 
with history of lumbar strain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1986 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which continued a 10 percent evaluation 
for the veterans service connected lumbar scoliosis with 
history of lumbar strain.

The veteran was scheduled for a Travel Board hearing in 
December 2001, however he failed to report.


FINDING OF FACT

The veteran's lumbar scoliosis with history of lumbar strain 
is manifested by no more than characteristic pain on motion.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for service-connected lumbar scoliosis with history 
of lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5295 (2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran filed a claim for an increased evaluation for his 
back disability in September 1999 alleging that his 
disability had increased in severity.  The RO requested a VA 
examination, which was scheduled in December 1999.  A 
notation in the veteran's file indicates that he failed to 
report for that examination.  The failure to report for that 
examination resulted in evaluating the veteran's claim based 
on the available evidence of record.  

The available medical evidence was VA outpatient treatment 
records dated March 1999 to November 1999 to include 
substance abuse treatment program admission notes dated 
September 1999.  March 1999 outpatient treatment records 
showed evidence of degenerative arthritis of the thoracic 
spine and mild anterior wedging, lower thoracic spine.  
Physical examination upon admission to the substance abuse 
program in September 1999 showed level scoliosis of the lower 
thoracic vertebrae with an assessment of chronic low back 
pain secondary to scoliosis.

In a Report of Contact dated April 2001, the veteran informed 
the RO that he did not receive notice to report for the 
December 1999 VA examination and requested to have the 
examination rescheduled.  The RO scheduled the examination 
for the veteran.  A notation in the veteran's file indicates 
that he failed to report for that examination which was 
canceled in June 2001.

Criteria

During the pendency of the veteran's appeal, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  See also 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  This liberalizing law and implementing 
regulation are applicable to the veteran's claim.  
38 U.S.C.A. § 5107 note (West Supp. 2001).  The changes 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  The VCAA also requires VA to provide 
a medical examination when such an examination is necessary 
to make a decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes VA outpatient treatment notes 
dated March 1999 to November 1999.  As noted above the 
veteran was scheduled for two VA examinations in 1999 and 
2001 to evaluate the severity of the veteran's lumbar back 
disability, but the veteran failed to report for the 
examinations.  In addition, the veteran requested and was 
scheduled for a Travel Board hearing in which he failed to 
report.  No additional pertinent evidence has been identified 
by the veteran.  Additionally, the record shows that the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased evaluation for the disability at issue.  The 
discussion in the statement of the case has informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Thus, although the claim 
was developed before the effective date of the VCAA, there is 
no reasonable possibility that further development would 
further aid in substantiating the claim and, therefore, a 
remand is not necessary.  38 U.S.C.A. § 5103 (West Supp. 
2001).



Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's lumbar scoliosis with history of lumbar strain 
is currently rated as 10 percent disabling under the 
provisions of Diagnostic Code 5295, lumbosacral strain, which 
provides that lumbosacral strain with characteristic pain on 
motion is assigned a 10 percent evaluation, and lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, is 
assigned a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.




Analysis

The VA has a general duty to assist applicants in the 
development of their claims under the VCAA.  When the veteran 
claims an increase in the severity of a service connected 
disability, the VA has an obligation to afford him a thorough 
and contemporaneous medical examination.  See Pond v. West, 
12 Vet. App. 341 (1999).  In compliance with this duty, the 
RO has attempted, during the pendency of this appeal, to 
schedule him for medical examinations; however, the veteran 
has failed to report to these scheduled examinations.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the duty to assist is by no means a one-way 
street, and a veteran's obligation to provide certain facts, 
in this case by submission to a VA examination, is not an 
impossible or onerous task.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

Based on the current record, the medical evidence does not 
show that the veteran's service connected lumbar scoliosis 
with history of lumbar strain warrants an evaluation in 
excess of 10 percent under Diagnostic Code 5295.  The only 
information of record pertaining to the veteran's back 
disability was noted in VA outpatient treatment notes dated 
September 1999 which showed an assessment of chronic low back 
pain secondary to scoliosis.  The medical records are not 
detailed enough to evaluate the veteran's back disability to 
determine if a higher evaluation is warranted.  There is 
nothing in the outpatient treatment notes to suggest that the 
veteran's lumbosacral strain is productive of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position to warrant an increased 
evaluation under this Code or consideration for a higher 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. 
App. at 202.  

A preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 10 percent for lumbar 
scoliosis with history of lumbar strain and the benefit of 
the doubt rule does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbar scoliosis with history of lumbar strain is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

